Case 14-20601        Doc 57     Filed 12/31/18     Entered 12/31/18 17:06:38          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14 B 20601
         Jesse Rodriguez, Sr.
         Virginia Marie Rodriguez
                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/31/2014.

         2) The plan was confirmed on 10/01/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
05/20/2015, 04/13/2016, 07/24/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 04/17/2018.

         5) The case was Completed on 09/10/2018.

         6) Number of months from filing to last payment: 51.

         7) Number of months case was pending: 55.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $35,553.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 14-20601            Doc 57            Filed 12/31/18    Entered 12/31/18 17:06:38                Desc         Page 2
                                                            of 4



 Receipts:

           Total paid by or on behalf of the debtor                     $51,176.00
           Less amount refunded to debtor                                $1,957.78

 NET RECEIPTS:                                                                                            $49,218.22


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                          $4,000.00
     Court Costs                                                                        $0.00
     Trustee Expenses & Compensation                                                $2,000.58
     Other                                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                          $6,000.58

 Attorney fees paid and disclosed by debtor:                              $0.00


 Scheduled Creditors:
 Creditor                                                Claim         Claim            Claim       Principal       Int.
 Name                                          Class   Scheduled      Asserted         Allowed        Paid         Paid
 1ST FINL INVSTMNT FUND                    Unsecured         430.00           NA              NA            0.00        0.00
 Adelola O Ashaye MD                       Unsecured          18.00           NA              NA            0.00        0.00
 Albert J Song                             Unsecured           2.00           NA              NA            0.00        0.00
 Alexander T Kalk MD                       Unsecured      1,576.00            NA              NA            0.00        0.00
 AMC Mortgage Services                     Unsecured           0.00           NA              NA            0.00        0.00
 Ameet H Parikh MD                         Unsecured          10.00           NA              NA            0.00        0.00
 American Collections                      Unsecured         139.00           NA              NA            0.00        0.00
 American Collections                      Unsecured         421.00           NA              NA            0.00        0.00
 Americredit Financial Ser Inc             Secured       16,820.00     15,925.00        15,925.00     15,925.00    1,357.19
 Americredit Financial Ser Inc             Unsecured            NA         904.40          904.40        904.40         0.00
 Andrew C Wilbur MD                        Unsecured           6.00           NA              NA            0.00        0.00
 Arthur W Fox MD                           Unsecured         167.00           NA              NA            0.00        0.00
 ATG Credit LLC                            Unsecured         350.00           NA              NA            0.00        0.00
 Athletico Ltd                             Unsecured           9.00           NA              NA            0.00        0.00
 Benjamin D Krumstok MD                    Unsecured          18.00           NA              NA            0.00        0.00
 Bruce T Kline MD                          Unsecured         108.00           NA              NA            0.00        0.00
 Camilleri Medical Center                  Unsecured         228.00           NA              NA            0.00        0.00
 Carecentrix Inc                           Unsecured          27.00           NA              NA            0.00        0.00
 CEPAmerica Illinois LLP                   Unsecured          24.00           NA              NA            0.00        0.00
 Chase                                     Unsecured           0.00           NA              NA            0.00        0.00
 Chicago Health Medical Group              Unsecured          98.00           NA              NA            0.00        0.00
 Christopher D Bane                        Unsecured           2.00           NA              NA            0.00        0.00
 Cigna Health and Life Insurance Company   Unsecured      1,068.00            NA              NA            0.00        0.00
 CMRE Financial SVCS IN                    Unsecured         751.00           NA              NA            0.00        0.00
 Comcast                                   Unsecured         565.00           NA              NA            0.00        0.00
 David J Kracker MD                        Unsecured          28.00           NA              NA            0.00        0.00
 Erling Ho MD                              Unsecured          20.00           NA              NA            0.00        0.00
 Frederick G Behm MD                       Unsecured          10.00           NA              NA            0.00        0.00
 Genesis Clinical Labortory                Unsecured          25.00           NA              NA            0.00        0.00
 Gholamali Afshang MD                      Unsecured           3.00           NA              NA            0.00        0.00
 Gretchen A Boules PHD                     Unsecured          79.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 14-20601             Doc 57     Filed 12/31/18    Entered 12/31/18 17:06:38             Desc         Page 3
                                                      of 4



 Scheduled Creditors:
 Creditor                                          Claim         Claim         Claim       Principal       Int.
 Name                                    Class   Scheduled      Asserted      Allowed        Paid         Paid
 Heart Care Centers of IL. SC        Unsecured          21.00           NA           NA            0.00        0.00
 Hina Nawab MD                       Unsecured      1,058.00            NA           NA            0.00        0.00
 Illinois Collection Service         Unsecured         107.00           NA           NA            0.00        0.00
 Illinois Collection Service         Unsecured          17.00           NA           NA            0.00        0.00
 Jefferson Capital Systems LLC       Unsecured         906.00      1,186.69     1,186.69      1,186.69         0.00
 Jennifer Cunningham MD              Unsecured         159.00           NA           NA            0.00        0.00
 Loyola Univ. Med. Center            Unsecured          25.00           NA           NA            0.00        0.00
 M3 Financial Services               Unsecured          74.00           NA           NA            0.00        0.00
 MacNeal Physicians Group LLC        Unsecured          10.00           NA           NA            0.00        0.00
 Mark Camilleri DPM                  Unsecured         166.00           NA           NA            0.00        0.00
 Mark Hroncich MD                    Unsecured          39.00           NA           NA            0.00        0.00
 Mark S Choh MD                      Unsecured          13.00           NA           NA            0.00        0.00
 MBB                                 Unsecured          72.00           NA           NA            0.00        0.00
 Merchants Credit Guide              Unsecured      2,293.00            NA           NA            0.00        0.00
 Nicor Gas                           Unsecured      4,225.00       3,430.99     3,430.99      3,430.99         0.00
 Paul J Jagielo MD                   Unsecured         111.00           NA           NA            0.00        0.00
 Portfolio Recovery Associates       Secured       18,229.00     18,295.55     18,229.00     18,229.00    1,555.68
 Portfolio Recovery Associates       Unsecured            NA          66.55        66.55          66.55        0.00
 Quantum3 Group                      Unsecured            NA         392.93       392.93        392.93         0.00
 Quantum3 Group                      Unsecured            NA         124.90       124.90        124.90         0.00
 Quantum3 Group                      Unsecured           0.00         44.31        44.31          44.31        0.00
 Ramzi A Zureikat M.D.               Unsecured           0.00           NA           NA            0.00        0.00
 RBS Citizens, NA                    Unsecured         495.00           NA           NA            0.00        0.00
 Richard G Harris                    Unsecured          65.00           NA           NA            0.00        0.00
 Robert P De Cresce MD               Unsecured          21.00           NA           NA            0.00        0.00
 Ronald S Weiss MD                   Unsecured          19.00           NA           NA            0.00        0.00
 Rush Oak Park Hospital              Unsecured         741.00           NA           NA            0.00        0.00
 State Collection Service            Unsecured         153.00           NA           NA            0.00        0.00
 Stephen M.Smith, M.D.               Unsecured           0.00           NA           NA            0.00        0.00
 Suburban Pulminary & Sleep Assoc    Unsecured         179.00           NA           NA            0.00        0.00
 Superior Accounting & Tax Service   Unsecured         377.00           NA           NA            0.00        0.00
 Tiesenga Surgical Assoc             Unsecured          75.00           NA           NA            0.00        0.00
 Timothy McGonagle                   Unsecured          50.00           NA           NA            0.00        0.00
 United States Dept Of Education     Unsecured      6,644.00       6,605.61     6,605.61           0.00        0.00
 University of IL Hospital           Unsecured          52.00           NA           NA            0.00        0.00
 Village of North Riverside          Unsecured      1,725.00            NA           NA            0.00        0.00
 Wayne H Nagamine MD                 Unsecured          15.00           NA           NA            0.00        0.00
 Westlake Hospital                   Unsecured     20,954.00            NA           NA            0.00        0.00
 Yuriy Serembytsky, CSA              Unsecured         285.00           NA           NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 14-20601        Doc 57      Filed 12/31/18     Entered 12/31/18 17:06:38             Desc      Page 4
                                                   of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $34,154.00         $34,154.00           $2,912.87
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $34,154.00         $34,154.00           $2,912.87

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $12,756.38          $6,150.77              $0.00


 Disbursements:

         Expenses of Administration                             $6,000.58
         Disbursements to Creditors                            $43,217.64

 TOTAL DISBURSEMENTS :                                                                     $49,218.22


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
